DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Plante (U.S. Patent Application Publication 2007/0219686) in view of Araya et al. (U.S. Patent Application Publication 2016/0042767) in view of Champa (U.S. Patent Application Publication 2020/0059626).
Regarding claim 1, Plante discloses an on-vehicle event detection and reporting system comprising: a camera (Fig. 1 – camera 2; paragraph [0059] – camera 2); an event buffer (Fig. 2; paragraph [0062] – it can be further appreciated that a vehicle event recorder head  21 is comprised of a video camera, a microprocessor 23, a wireless mobile communications transceiver 24, an advanced two-stage memory 25 comprising a managed-loop memory 26, and a flash-type memory buffer 27 – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer), a continuous digital video recorder (DVR) memory (Fig. 2; paragraph [0062] – it can be further appreciated that a vehicle event recorder head  21 is comprised of a video camera, a microprocessor 23, a wireless mobile ; a wireless transceiver (paragraph [0034] – vehicle event recorder systems of these inventions are deployed in conjunction with wireless mobile telephone type communications networks); a processor, coupled to the camera, event buffer, DVR memory, and wireless transceiver (Fig. 2; paragraph [0062] – it can be further appreciated that a vehicle event recorder head  21 is comprised of a video camera, a microprocessor 23, a wireless mobile communications transceiver 24, an advanced two-stage memory 25 comprising a managed-loop memory 26, and a flash-type memory buffer 27 – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer), wherein the processor is configured to: store continuous video data received from the camera in the DVR memory (Fig. 2; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of , store event data, separately received from the camera, in the event buffer in response to detecting a driving or vehicle event, wherein the event data comprises video data corresponding to a point in time when the driving or vehicle event occurred (Fig. 2; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer), cross-reference the event data with the continuous video data stored in the DVR memory (paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system), transmit, via the wireless transceiver to a remote server, the event data stored in the event buffer in response to detecting the driving or vehicle event, wherein at least a portion of the event data is configured to be stored remotely (paragraph [0021] -  a GPS receiver is combined with wireless technology to automatically report accident and third parties remotely located; paragraph [0067] – while in general a vehicle event recorder head is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfer); receive, from the remote server via the wireless transceiver, a request for additional data corresponding to the detected driving or vehicle event, wherein the request includes an event identifier corresponding to the detected driving or vehicle event (paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset which is generated at a vehicle event recorder head in real-time – alternatively, the request may be for a dataset associated with a prior instant, that dataset having been stored in a local memory – in either case, these systems are meant to include data-transfer actions and which are initiated by an administrator operating from a remote server station or other remote location), identify the additional data in the DVR memory using the event identifier and the cross-reference between the event data with the continuous video data stored in the DVR memory (paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on , and transmit, via the transceiver to the remote server, the identified additional data from the DVR memory, wherein the additional data is configured to be stored remotely (paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; . However, Plante fails to explicitly disclose a clock circuit; the event data being displayed on a user computer; and the additional data comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type.
Referring to the Araya et al. reference, Araya et al. discloses an on-vehicle event detection and reporting system that comprises: a clock circuit (paragraph [0076] – the audio and/or video and/or other metadata may be saved with the incident identifier – it may also include other information, such as an indication of the location of the receiving device, the location of device that initially sent the incident identifier, a date, or a timestamp to assist with accurately ; and the event data being transferred and displayed on a user computer (paragraph [0010] – it would be useful and would increase officer safety for police vehicle servers, personal body cameras, wireless microphones and other devices involved around an incident to report real-time metadata such as current location and status, as well as selectively stream video and audio data, to a central facility such as a central Situational Awareness Command and Control Dispatch Center, a Video Integration Center, and back to vehicle servers and other data collections devices involved in an incident – this would be useful to provide real time visibility and a map-based view of the location and status of all devices that have become involved in an incident – an example would be a real-time location and status report from an officer’s personal body camera to a laptop computer (or tablet display) in a police vehicle so that an officer in the vehicle would be able to see the real time location of his or her partner who was involved in a foot chase and is beyond visual view from the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had displayed the images captured on a remote display as disclosed by Araya et al. in the system disclosed by Plante in order to notify the correct personal of the incident, which would allow them to view the incident report and respond accordingly.  However, Plante in view of Araya et al. fails to explicitly disclose the additional data comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type.
Referring to the Champa reference, Champa discloses an on-vehicle event detection and reporting system comprising: additional data that comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type (paragraph [0017] – for example, fleet owners or managers may want to view video during critical driving events, such as, but not limited to, hard braking, speeding, hard turns, and collisions – by seeing what drivers experience during critical driving events, or at specific dates and times, fleet owners may better understand exactly what occurred – the systems and methods may provide video cameras inside and outside the cabin of a fleet vehicles so that video and/or audio monitoring capabilities may be provided inside and outside the vehicle during a critical event to capture the conditions external to the vehicle and the corresponding behavior of a driver during a critical event; paragraph [0039] – video manager 32 may receive the time 35 and location 37 of the critical event 22 automatically from critical event controller 25 and may automatically perform the video search request 34 for videos 36 upon the occurrence of the critical event 22; paragraph [0041] – a radius 39 from the critical event location 37 may be set (e.g., a half mile or a mile) to search within when identifying which fleet vehicles 110 are nearby the critical event location 37 – in addition, a time range 33 (e.g., one minutes) extending before and/or after the time 35 when the critical event 22 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had provided video before and/or after the event data as disclosed by Champa in the system disclosed by Plante in view of Araya et al. in order to allow the user to better understand what the drivers experienced during the critical driving events, or at specific dates and times.  
Regarding claim 2, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the event data comprises a video snippet captured by the camera beginning from a predefined amount of time before the point in time when the driving or vehicle event occurred and ending at a predefined amount of time after the point in time when the driving or vehicle event occurred (Plante: paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system; Araya et al.: paragraph [0006] – the vehicle’s video cameras, audio microphones, personal body cameras, and other devices associated with the vehicle can continuously record and buffer a set data .
Regarding claim 3, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 1 and 2 including wherein the event data further comprises non-video data captured by one or more vehicle sensors relating to the driving or vehicle event (Plante: paragraph [0013] – a plurality of sensors for registering vehicle operation parameters including at least one vehicle mounted digital video, audio camera is included for sensing, storing, and updating operational parameters; paragraph [0014] – a plurality of sensors including a CCD camera collision center of vehicle speed sensors, steering angle sensor, brake pressure sensor, acceleration sensor, are all coupled to a control unit; Araya et al.: paragraph [0006] – when a triggering event occurs, the prior 30 or 60 seconds of pre-event video, audio, and/or metadata can be stored; paragraph [0076] – the audio and/or video and/or other metadata may be saved with the incident identifier – it may also include other information, such as an indication of the location of the receiving device, the location of device that initially sent the incident identifier, a date, or a timestamp to assist with accurately matching a recorded video segment with other video recorded for the incident).
Regarding claim 4, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the processor is configured to cross-reference the event data with the continuous video data stored in the DVR memory by: generating a plurality of timestamps, using the clock circuit, and applying the plurality of timestamps to the continuous video data in the DVR memory and to corresponding portions of the event data in the event buffer (Plante: Fig. 2; paragraph [0032] – systems are arranged to collect data associated with a particular moment in time, or an “event” and to preserve that data for post event review; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system; Araya et al.: paragraph [0076] – the audio and/or video and/or other metadata may be saved with the incident identifier – it may also include other information, such as an indication of the location of the receiving device, the location of device that initially sent the incident identifier, a date, or a timestamp to assist with accurately matching a recorded video segment with other video recorded for the incident; paragraph [0082] – the video from a plurality of sources may be associated together in storage based on the incident identifier and, in some embodiments, additional identifying metadata such as the time, date, location, and information identifying an officer who captured the video).
5, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the processor is configured to cross-reference the event data with the continuous video data stored in the DVR memory by embedding a plurality of tags into the continuous video data in the DVR which correspond to detected events for which event data is stored in the event buffer (Araya et al.: paragraph [0049] – the incident identifier may be any combination of characters or numbers used to identify an incident, and may be stored as part of packet headers embedded in video).
Regarding claim 6, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 1 and 5 including wherein the plurality of tags are embedded at locations of the continuous video data based on a correspondence between timestamps applied to data in the event buffer and timestamps applied to the continuous data in the DVR memory, where the timestamps are generated by the clock circuit (Plante: Fig. 2; paragraph [0032] – systems are arranged to collect data associated with a particular moment in time, or an “event” and to preserve that data for post event review; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some .
Regarding claim 7, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the processor is configured to cross-reference the event data with the continuous video data stored in the DVR memory by indexing one or more timestamps in the event buffer with one or more corresponding memory locations at which corresponding data is stored in the DVR memory (Plante: paragraph [0009] – a computerized vehicle log; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic .
Regarding claim 8, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the processor is configured to cross-reference the event data with the continuous video data stored in the DVR memory by one of: calculating a memory delta as a function of time from a zero point of the continuous video data in the DVR memory to the point in time when the driving or vehicle event occurred, wherein the memory delta corresponds to a memory location at which the additional data is stored in the DVR memory, logging a memory location in the DVR memory at the point in when the driving or vehicle event occurred, and transmitting this memory location with the event data stored in the event buffer in response to detecting the driving or vehicle event, matching an imagery segment from the event data with a corresponding segment in the continuous video data stored in the DVR memory, or storing, in a separate memory of the vehicle apart from the DVR memory and the event buffer, one or more of locations, times and event types corresponding to the event data, wherein user requests for additional data are compared to at least part of the one or more of locations, times and event types stored in the separate memory to identify a location of the additional data in the DVR memory Plante: Fig. 2; paragraph [0032] – systems are arranged to collect data associated with a particular moment in time, or an “event” and to preserve that data for post event review; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system; Araya et al.: paragraph [0076] – the audio and/or video and/or other metadata may be saved with the incident identifier – it may also include other information, such as an indication of the location of the receiving device, the location of device that initially sent the incident identifier, a date, or a timestamp to assist with accurately matching a recorded video segment with other video recorded for the incident; paragraph [0082] – the video from a plurality of sources may be associated together in storage based on the incident identifier and, in some embodiments, additional identifying metadata such as the time, date, location, and information identifying an officer who captured the video).
9, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the event data stored in the event buffer is transmitted, via the wireless transceiver, in response to detecting the driving or vehicle event (Plante: paragraph [0021] -  a GPS receiver is combined with wireless technology to automatically report accident and third parties remotely located; paragraph [0034] – vehicle event recorder systems of these inventions are deployed in conjunction with wireless mobile telephone type communications networks; paragraph [0067] – while in general a vehicle event recorder head is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfer).
Regarding claim 10, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the processor is further to receive a further request, from the remote server via the wireless transceiver, for a video segment corresponding to a defined period of time, and wherein a content-rich frame within said video segment is used to generate a file icon for said video segment (Plante: paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes .
Regarding claim 11, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the processor is configured to transmit the identified additional data by transmitting a reduced size version of the identified additional data (Plante: paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is .
Regarding claim 12, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 1 including wherein the processor is further configured to automatically transmit, prior to receiving the request for the additional data, supplemental event data from the DVR memory in accordance with one or more predefined user parameters (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in .
Regarding claim 13, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 1 and 12 including wherein the one or more predefined user parameters correspond to one or more of the following: a type of event for which supplemental event data is to be automatically transmitted, ambient conditions under which supplemental event data is to be automatically transmitted (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle .
Regarding claim 14, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 1 and 12 including wherein the one or more predefined user parameters correspond to one or more of the following: a predefined amount of time before the point in time when the driving or vehicle event occurred to which the transmitted supplemental event data corresponds, a reduced size in which the supplemental event data is to be transmitted (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an .
Regarding claim 15, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 1 and 12 including wherein the processor is further configured to label the supplemental event data with an indication of one or more of: an event type to which the supplemental event data corresponds, a degree to which the detected driving or vehicle event exceeded a corresponding threshold value (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in .
Regarding claim 16, Plante discloses a method for providing event data from cross-referenced data memories of an on-vehicle event detection and reporting system (Fig. 1), the method comprising: storing, in a digital video recorder (DVR) memory of the system, continuous video data captured by an on-vehicle camera (Fig. 2; paragraph [0062] – it can be further appreciated that a vehicle event recorder head  21 is comprised of a video camera, a microprocessor 23, a wireless mobile communications transceiver 24, an advanced two-stage memory 25 comprising a managed-loop memory 26, and a flash-type memory buffer 27 – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle); storing event data, separately captured by the on-vehicle camera, in an event buffer of the system in response to detecting a driving or vehicle event, wherein the event data comprises video data corresponding to a point in time when the driving or vehicle event occurred (Fig. 2; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer); cross-referencing the event data in the event buffer with the continuous video data stored in the DVR memory (paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system), transmitting, via a wireless transceiver of the system to a remote server (paragraph [0034] – vehicle event recorder systems of these inventions are deployed in conjunction with wireless mobile telephone type communications networks), the event data stored in the event buffer in response to detecting the driving or vehicle event for display on a user computer (Fig. 2; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer); receiving, from the remote server via the wireless transceiver, a request for additional data corresponding to the detected driving or vehicle event, wherein the request includes an event identifier corresponding to the detected driving or vehicle event (paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to ; identifying the additional data in the DVR memory using the event identifier and based on said cross-referencing between the event data with the continuous video data stored in the DVR memory (paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular ; transmitting, via the transceiver to the remote server, the identified additional data from the DVR memory for remote storage (paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset which is generated at a vehicle event recorder head in real-time – alternatively, .  However, Plante fails to explicitly disclose a clock circuit; the event data being displayed on a user computer; and the additional data comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type.
Referring to the Araya et al. reference, Araya et al. discloses an on-vehicle event detection and reporting system that comprises: a clock circuit (paragraph [0076] – the audio and/or video and/or other metadata may be saved with the incident identifier – it may also include other information, such as an indication of the location of the receiving device, the location of device that initially sent the incident identifier, a date, or a timestamp to assist with accurately matching a recorded video segment with other video recorded for the incident); and the event data being transferred and displayed on a user computer (paragraph [0010] – it would be useful and would increase officer safety for police vehicle servers, personal body cameras, wireless microphones and other devices involved around an incident to report real-time metadata such as current location and status, as well as selectively stream video and audio data, to a central facility such as a central Situational Awareness Command and Control Dispatch Center, a Video Integration Center, and back to vehicle servers and other data .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had displayed the images captured on a remote display as disclosed by Araya et al. in the system disclosed by Plante in order to notify the correct personal of the incident, which would allow them to view the incident report and respond accordingly.  However, Plante in view of Araya et al. fails to explicitly disclose the additional data comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type.
Referring to the Champa reference, Champa discloses an on-vehicle event detection and reporting method comprising: additional data that comprises video data before and/or after the event data, and wherein the additional data is automatically requested by the remote server when the detected driver or vehicle event is of a predefined type (paragraph [0017] – for example, fleet owners or managers may want to view video during critical driving events, such as, but not limited to, hard braking, speeding, hard turns, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had provided video before and/or after the event data as disclosed by Champa in the method disclosed by Plante in view of Araya et al. in order to allow the user to better understand what the 
Regarding claim 17, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including wherein the event data comprises a video snippet captured by the camera beginning from a predefined amount of time before the point in time when the driving or vehicle event occurred and ending at a predefined amount of time after the point in time when the driving or vehicle event occurred (Plante: paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system; Araya et al.: paragraph [0006] – the vehicle’s video cameras, audio microphones, personal body cameras, and other devices associated with the vehicle can continuously record and buffer a set data quantity or elapsed time of video, audio, and metadata – when a triggering event occurs, the prior 30 or 60 seconds of pre-event video, audio, and/or metadata can be stored; Champa: paragraph [0017] – for example, fleet owners or managers may want to view video during critical driving events, such as, but not limited to, hard braking, speeding, hard turns, and collisions – by seeing what drivers experience during critical driving events, or at specific dates and times, fleet owners may better understand exactly what occurred – the systems and methods may provide video cameras inside and outside the cabin of a fleet .
Regarding claim 18, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 16 and 17 including wherein the event data further comprises non-video data captured by one or more vehicle sensors relating to the driving or vehicle event (Plante: paragraph [0013] – a plurality of sensors for registering vehicle operation parameters including at least one vehicle mounted digital video, audio camera is included for sensing, storing, and updating operational parameters; .
Regarding claim 19, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including wherein cross-referencing the event data with the continuous video data stored in the DVR memory comprises: generating a plurality of timestamps, using a clock circuit of the system; and applying the plurality of timestamps to the continuous video data in the DVR memory and to corresponding portions of the event data in the event buffer (Plante: Fig. 2; paragraph [0032] – systems are arranged to collect data associated with a particular moment in time, or an “event” and to preserve that data for post event review; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a .
Regarding claim 20, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including wherein cross-referencing the event data with the continuous video data stored in the DVR memory comprises embedding a plurality of tags into the continuous video data in the DVR which correspond to detected events for which event data is stored in the event buffer (Araya et al.: paragraph [0049] – the incident identifier may be any combination of characters or numbers used to identify an incident, and may be stored as part of packet headers embedded in video).
21, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 16 and 20 including wherein the plurality of tags are embedded at locations of the continuous video data based on a correspondence between timestamps applied to data in the event buffer and timestamps applied to the continuous data in the DVR memory, where the timestamps are generated by a clock circuit of the system (Plante: Fig. 2; paragraph [0032] – systems are arranged to collect data associated with a particular moment in time, or an “event” and to preserve that data for post event review; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system; Araya et al.: paragraph [0049] – the incident identifier may be any combination of characters or numbers used to identify an incident, and may be stored as part of packet headers embedded in video; paragraph [0076] – the audio and/or video and/or other metadata may be saved with the incident identifier – it may also include other information, such as an indication of the location of the receiving device, the location of device that initially sent the incident identifier, a date, or a timestamp to assist with accurately matching a recorded video segment with .
Regarding claim 22, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including wherein cross-referencing the event data with the continuous video data stored in the DVR memory comprises indexing one or more timestamps in the event buffer with one or more corresponding memory locations at which corresponding data is stored in the DVR memory (Plante: paragraph [0009] – a computerized vehicle log; paragraph [0053] – the video camera runs continuously while a vehicle is in use capturing images of scenes occurring about the vehicle – in the event of a traffic accident or some other physical anomaly, a video series including frames from before and after the accident are captured by way of a special memory management system; Araya et al.: paragraph [0076] – the audio and/or video and/or other metadata may be saved with the incident identifier – it may also include other information, such as an indication of the location of the receiving device, the location of device that initially sent the incident identifier, a date, or a timestamp to assist with accurately matching a recorded video segment with other video recorded for the incident).
Regarding claim 23, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16  wherein cross-referencing the event data with the continuous video data stored in the DVR memory comprises one of the following acts: calculating a memory delta as a function of time from a zero point of the continuous video data in the DVR memory to the point in time when the driving or vehicle event occurred, wherein the memory delta corresponds to a memory location at which the additional data is stored in the DVR memory, logging a memory location in the DVR memory at the point in when the driving or vehicle event occurred, and transmitting this memory location with the event data stored in the event buffer in response to detecting the driving or vehicle event, matching an imagery segment from the event data with a corresponding segment in the continuous video data stored in the DVR memory, or storing, in a separate memory of the vehicle apart from the DVR memory and the event buffer, one or more of locations, times and event types corresponding to the event data, wherein user requests for additional data are compared to at least part of the one or more of locations, times and event types stored in the separate memory to identify a location of the additional data in the DVR memory Plante: Fig. 2; paragraph [0032] – systems are arranged to collect data associated with a particular moment in time, or an “event” and to preserve that data for post event review; paragraph [0062] – although video is continuously captured by the video camera and transferred to the managed loop memory position, only on a toggle action of the event trigger 28 is data transferred from the loop to the flash memory buffer; paragraph [0053] – the video camera runs continuously while a .
Regarding claim 24, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including wherein transmitting the event data comprises transmitting, via the wireless transceiver, the event data in response to detecting the driving or vehicle event (Plante: paragraph [0021] -  a GPS receiver is combined with wireless technology to automatically report accident and third parties remotely located; paragraph [0034] – vehicle event recorder systems of these inventions are deployed in conjunction with wireless mobile telephone type communications networks; paragraph [0067] – while in general a vehicle event recorder head is .
Regarding claim 25, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including the method further comprises receiving a further request, from the remote server via the wireless transceiver, for a video segment corresponding to a defined period of time, and wherein at least one content-rich frame within said video segment and/or corresponding metadata is used to generate a file icon for said video segment (Plante: paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset which is generated at a vehicle event recorder head in real-time – alternatively, the request may be for a dataset associated with . 
Regarding claim 26, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including wherein transmitting the identified additional data comprising transmitting a reduced size version of the identified additional data (Plante: paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset which is generated at a vehicle event recorder head in real-time – alternatively, the request may be for a dataset associated with a prior instant, that dataset having been stored in a local memory – in either .
Regarding claim 27, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claim 16 including the method further comprises automatically transmitting, prior to receiving the request for the additional data, supplemental event data from the DVR memory in accordance with one or more predefined user parameters (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset .
28, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 16 and 27 including wherein the one or more predefined user parameters correspond to one or more of the following: a type of event for which supplemental event data is to be automatically transmitted, ambient conditions under which supplemental event data is to be automatically transmitted (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset which is generated at a vehicle event recorder head in real-time – alternatively, the request may be for a dataset associated with a prior instant, that dataset .
Regarding claim 29, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 16  wherein the one or more predefined user parameters correspond to one or more of the following: a predefined amount of time before the point in time when the driving or vehicle event occurred to which the transmitted supplemental event data corresponds, a reduced size in which the supplemental event data is to be transmitted (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset which is generated at a vehicle event recorder head in real-time – alternatively, the request may be for a dataset associated with a prior instant, that dataset having been stored in a local memory – in either case, these systems are meant .
Regarding claim 30, Plante in view of Araya et al. in view of Champa discloses all of the limitations as previously discussed with respect to claims 16 and 27 including that the method further comprises labeling the supplemental event data with an indication of one or more of: an event type to which the supplemental event data corresponds, a degree to which the detected driving or vehicle event exceeded a corresponding threshold value (Plante: paragraph [0021] – a system uses the GPS signals to determine when an acceleration value exceeds the preset threshold which is meant to be indicative of an accident having occurred; paragraph [0033] – a detailed or ‘complete’ data is parsed, compressed and otherwise reduced into a data subset of limited size – thus an “abbreviated” dataset is a data subset which may be more readily transmitted on limited bandwidth systems – while an abbreviated dataset is passed into the network in near real time, a complete dataset may be preserved locally for transmission at a later time when a higher bandwidth link becomes available; paragraph [0067] – while in general a vehicle event recorder is arranged to automatically connect wirelessly to the network in response to an event trigger, other actions may be arranged to initiate a data transfers – a system administrator might initiate a request for information from a particular vehicle while operating in the field – the request is transmitted from the remote server, and hits the vehicle event recorder head to trigger a data transfer in agreement with the request – the request may be for a ‘preset instant’ dataset which is generated at a vehicle event recorder head in real-time – alternatively, the request may be for a dataset associated with a prior instant, that dataset having been stored in a local memory – in either case, these systems are meant to include data-transfer actions and which are initiated by an administrator operating from a remote server station or other remote location; Araya et al.: paragraph [0006] – it is known that systems for capturing video, audio, and other legal evidence data in emergency response vehicles may be activated manually .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEATHER R JONES/Primary Examiner, Art Unit 2481        
                                                                                                                                                                                                May 7, 2021